Citation Nr: 1642126	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and, if so, whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter is now under the jurisdiction of the RO in Winston-Salem, North Carolina.  

In January 2014, the Board determined that new and material evidence had not been received to reopen a claim of service connection for an acquired psychiatric disability, to include PTSD.  The Veteran appealed that decision to the Court.  In September 2014, the Court issued an order vacating the January 2014 Board decision with respect to the denial of reopening the claim of service connection for an acquired psychiatric disability, to include PTSD, and remanded that matter for readjudication consistent with the instructions outlined in an August 2014 Joint Motion for Remand (Joint Motion) by the parties.  

In March 2015 and March 2016, the Board remanded this matter to afford the Veteran a hearing before a Veterans Law Judge.  However, in May 2016, the Veteran withdrew his request for a hearing.  

The reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision issued in February 2004, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for PTSD.

2.  Evidence added to the record since the final February 2004 rating decisions is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final.  38 U.S.C.A. § 7105 (b) (West 2002) [West 2015]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2016].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen the previously denied claim of service connection for an acquired psychiatric disorder, including PTSD.  

In a May 1996 decision, the Board denied entitlement to service connection for an acquired psychiatric disability, including PTSD and schizoaffective disorder.  The Board noted the Veteran's contention that he developed PTSD as a result of stressors that occurred during service, including specifically encountering a hurricane while aboard the USS Luce during which he hid in a small boat on the ship's deck for two to three days.  

The Board reviewed the entire claims file as it then existed, which included the Veteran's service treatment and personnel records, post-service treatment records, deck logs from the USS Luce and other ships that were a part of the same convoy in the vicinity of the hurricane, and newspaper articles that documented Hurricane Alma.  The Board noted that an acquired psychiatric disorder was not shown during service, including during a November 1966 neuropsychiatric examination and at the December 1966 separation examination.  The Board also noted that there was no evidence that a psychosis was manifest to a compensable degree within one year of service or for approximately 22 years after service, when the Veteran was diagnosed with bipolar disorder versus schizo-affective disorder.  As there was no evidence that the Veteran's psychosis was related to his military service, the Board determined that an acquired psychiatric disorder was incurred in or otherwise presumed to have been incurred during service.  

The Board also noted that, while post-service records show the Veteran was diagnosed with PTSD as early as January 1994, his claimed in-service stressor was not corroborated by service records or other credible evidence and, thus, his lay statements regarding his claimed stressors were not credible.  See 38 C.F.R. § 3.304(f).  In making this determination, the Board considered an August 1993 letter from the U.S. Army & Joint Services Environmental Support Group and deck logs from the USS LUCE, which verify that, on June 8, 1966, the ship took measures to avoid Hurricane Alma but did not, otherwise, verify or indicate that the ship encountered extremely severe weather, as described by the Veteran, or show that the Veteran was among those listed as absentees when the ship's crew was mustered during the voyage.  

In the absence of a verified stressor, the Board found that the diagnosis of PTSD was not sufficient to support the Veteran's claim and concluded that PTSD was not incurred during service.  

The Veteran was advised of the Board's May 1996 decision and his appellate rights.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court) but the Court affirmed the Board's decision in a January 1998 Memorandum Decision.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran attempted to reopen his PTSD claim in February 1999 and March 2002 and submitted various statements, additional deck logs from various ships during the time of hurricane Alma, and VA treatment records in support of his claim.  Nevertheless, the RO declined to reopen the previously denied claim finding that, while the deck logs were new, they did not make reference to the USS Luce and the events he may have experienced during this time period and, thus, were not material.  See September 1999 Notice letter; April 2002 rating decision.  

Most recently, in a January 2004 rating decision, the RO determined that, while the Veteran had submitted a May 2002 VA treatment record in which a nurse practitioner opined that the Veteran's PTSD was as likely as not related to the hurricane conditions aboard the USS Luce, this evidence was not sufficient to reopen the claim because the reported hurricane stressor remained unverified.  The record reflects that the Veteran was notified of the January 2004 rating decision and his appeal rights in February 2004, after which he submitted a timely notice of disagreement following the January 2004 rating decision.  However, he later withdrew his appeal in a February 2005 statement.  No further communication regarding the Veteran's psychiatric/PTSD claim was received until August 2008, when he requested that his PTSD claim be reopened.  Accordingly, the January 2004 rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2002) [West 2015]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2016)].

At the time of the last final rating decision issued in February 2004, there was no evidence of a verifiable stressor to support a valid diagnosis of PTSD or evidence otherwise showing that the Veteran had an acquired psychiatric disorder related to his military service.  

The evidence received since the last final denial in January 2004 includes additional deck logs from other Navy vessels, subsequent post-service private treatment records, additional statements from the Veteran, and private psychiatric examinations dated in April 2010 and June 2016.  Notably, the June 2016 examiner, Dr. Mahoney, opined that the Veteran has PTSD and depression, both of which are at least as likely as not the result of his military service, particularly his witnessing routine physical abuse and humiliation of soldiers by senior officers and other soldiers and fear of a hurricane while at sea.  Dr. Mahoney noted that the Veteran was having significant difficulties adjusting to the stressors of the Navy, as evidenced by the multiple absences without leave (AWOLs), even after punishments, which was further exacerbated by the hurricane event and led to the development of PTSD and depression symptoms.  

This evidence is new, as it was not of record at the time of the last final rating decision.  The evidence is also material, as it directly relates to an unestablished fact necessary to substantiate the claim.   Indeed, Dr. Mahoney attributed the Veteran's diagnosis of PTSD and depression, at least partially, to his witnessing physical abuse and humiliation of sailors, an in-service event or occurrence he had not previously reported.  This evidence also raises a reasonable possibility of substantiating the Veteran's claims, particularly given that the credibility of the medical evidence and lay accounts on which it is based, is presumed.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's full duty to assist).

Under these circumstances, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


ORDER

As new and material evidence to reopen the claim of entitlement to service connection for an acquired psychiatric disorder has been received, to this limited extent, the appeal as to this matter is granted.


REMAND

As noted, the Veteran is seeking service connection for an acquired psychiatric disorder, which has been variously diagnosed as PTSD and depression.  He has attributed his current psychiatric disability to stressful events that occurred during service, including encountering a hurricane while aboard the USS Luce and, more recently, to witnessing routine physical abuse and humiliation of soldiers by senior officers and other soldiers.  

In support of his claim, the Veteran has submitted a June 2016 psychiatric evaluation conducted by Dr. Mahoney who, after reviewing the claims file and interviewing the Veteran, opined that the Veteran has PTSD and depression, both of which are at least as likely as not the result of his military service, particularly his witnessing routine physical abuse and humiliation of soldiers by senior officers and other soldiers and fear of a hurricane while at sea.  

As noted by the RO and the Board in previous decisions, the hurricane stressor has not been corroborated by service records or other credible evidence and the Veteran's testimony, alone, cannot, as a matter of law, establish the occurrence of the non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Therefore, the hurricane stressor cannot be the basis of a valid PTSD diagnosis.  Instead, the reported stressor of witnessing routine physical abuse and humiliation of other soldiers, alone, must support the diagnosis, i.e., be of the requisite severity to cause PTSD.  However, because Dr. Mahoney based his opinion on the combination of both the hurricane and physical abuse stressors, an additional medical opinion is needed to determine if the Veteran has a valid diagnosis of PTSD.  

Additionally, Dr. Mahoney opined that the Veteran's depression is related to military service; however, he also stated that the Veteran's PTSD symptoms led to the development of PTSD.  As noted, however, if there is no valid diagnosis of PTSD, at least for VA compensation purposes under 38 C.F.R. § 3.304(f), there remains a question if his depression is, in fact, related to his military service.  

The Board notes the Veteran has not been afforded a VA examination since September 2003.  Given the June 2016 psychiatric evaluation which indicates that the Veteran has a psychiatric disability other than PTSD that is related to service and the Veteran's new contentions regarding stressful events that occurred during his military service, the Board finds that the Veteran should be afforded a VA examination in order to determine the likelihood that he has a current psychiatric disability that was incurred in or is otherwise related to his military service.  See 38 U.S.C.A. § 5103A; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed acquired psychiatric disorder.  The claims file should be provided to the examiner for review.

Based on examination of the Veteran, and consideration of the entire record, the examiner should identify all psychiatric diagnosis/es the Veteran has had since shortly before, at the time of, or during the pendency of the August 2008 claim (even if currently asymptomatic or resolved). 

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the stressor.  

If an acquired psychiatric disorder other than PTSD is diagnosed, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50% or higher degree of probability) that the disability (a) had its onset during service; or (b) is otherwise related to, his active military service, to include the events the Veteran has reported occurred during service.  

In answering the foregoing, the VA examiner is asked to consider all lay and medical evidence of record, including the VA treatment records and July 2016 psychiatric examination conducted by Dr. Mahoney that attributed his depression to his military service.  

A rationale should be provided for each opinion offered.

2. Readjudicate the claim.  

The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


